Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, lines 3-4, “an inverted T-shape” should be -the inverted T-shape- because an inverted T-shape was recited earlier in the claim (claim 1, line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (USPN 5,901,807).
Regarding claim, Tseng teaches an auxiliary power device 40 adapted for use with a bicycle (see Figure 1), the bicycle including a bike frame, the bike frame having an upright receiving space (motor housing and housing 22) and a horizontal shaft hole (Figure 2 shows a transverse hole for crank axle 50 through housing portion 22) that extends along a shaft axis (axis of shaft 50) and that is transversely and spatially communicated with a lower end of the receiving space (interior of the container for motor 40 as seen in Figure 2) such that the receiving space and the shaft hole form an inverted T-shape.  The auxiliary power device comprises a drive unit (motor 40) adapted to be mounted in the receiving space; a transmission unit comprising a first gear 416 that is adapted to be rotatably mounted in the receiving space, and a first one-way transmission 20 that is sleeved on and interconnects said drive unit 40 and said first gear 416 such that the first gear is rotatable by said drive unit.  A second gear 176 is adapted to be rotatably mounted in the shaft hole, and meshes with said first gear 416 such that said second gear is drivable by said drive unit to rotate about the shaft axis.  A crank unit comprises a crankshaft 50 that is adapted to be rotatably mounted in the shaft hole, and that extends along the shaft axis through said second gear 176 (see Figure 2).  A first crank 53 that is connected to one of opposite ends 504 of said crankshaft which are opposite along the shaft axis, and a second crank 53 that is connected to the other one of said opposite ends 502 of said crankshaft.  A second one-way transmission 15, 17, 25, (see Figures 2 and 7; col. 3, lines 39-57) is mounted between said second gear and said crankshaft such that said second gear is further drivable by said crankshaft to rotate about the shaft axis; and a transmission sprocket 52 is rotatably sleeved on said crankshaft, connected to said second gear, and co-rotatable with said second gear about the shaft axis, wherein, when rotation of said transmission sprocket is driven by said drive unit via said first one-way transmission, said second one-way transmission is idling, and 10English Translation Attorney Docket No.: 0624-2101439 wherein, when rotation of said transmission sprocket is driven by said crankshaft of said crank unit via said second one-way transmission, said first one-way transmission is idling.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (USPN 5,901,807) in view of Li (USPN 11,292,553).
Regarding claim 2, Tseng teaches that the bike frame comprises a seat tube (as seen in Figure 1) and a shaft tube (bottom bracket 22) that extends along the shaft axis, that defines the shaft hole, and that is transversely connected to the seat tube so as to form an inverted T-shape, the shaft tube (crank axle supporting portion of the housing 22) having first and second end surfaces that are opposite to each other along the shaft axis (seen in Figure 2), wherein: said first and second cranks 53 are adapted to be proximate respectively to the first and second end surfaces of the shaft tube; and said second gear 176 has a connecting portion 172 that is adapted to protrude outwardly from the first end surface of the shaft tube, and that is connected fixedly to said transmission sprocket 52.  
Tseng fails to teach that the seat tube defines the receiving space in which the drive unit is adapted to be mounted.
Li teaches an auxiliary drive device for a bicycle having a seat tube 11 that forms an upright receiving space for receiving a drive unit (motor 20), and a horizontal shaft tube (bottom bracket tube 12) with a shaft hole that receives crankshaft 41.  
It would have been obvious to one of ordinary skill in the art to adapt the drive unit of Tseng to be received within a receiving space in the seat tube, as taught by Li, in order to make the drive arrangement more compact and aerodynamic as well as to protect the drive unit from water and mud.
Regarding claim 3, Tseng teaches that the second gear 176 of the transmission unit further comprises a toothed end portion (left side of bevel gear 176, as seen in Figure 2) that is opposite to said connecting portion (right end of bevel gear 176, as seen in Figure 2) along the shaft axis; and an inner hole (seen in Figure 2) that extends through said connecting portion and said toothed end portion along the shaft axis for receiving said crankshaft, said inner hole being stepped and having a small diameter section (at the connecting portion end) and a large diameter section (at the left end where the bevel gear is mounted), said second one-way transmission being mounted in said large diameter section.  Tseng shows the large diameter portion proximate the toothed end rather than the connection end.  However, Li shows a second one-way transmission 60 mounted proximate a connection end rather than a toothed end of second gear 33.  It would have been obvious to one of ordinary skill in the art to position the second one-way transmission at the connection end of the second gear, as taught by Li, in order to provide easier access to the one-way transmission for maintenance and replacement.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Li as applied to claims 1-3 above, and further in view of Adams (PGPub 2016/0339991).
Regarding claim 4, the combination teaches the second one-way transmission is a one-way ratchet rather than a one-way needle roller bearing.
Adams teaches a one-way transmission between a crankshaft and output sprocket formed as a one-way needle bearing.
It would have been obvious to one of ordinary skill in the art to configure the second one-way transmission of the combination as a one-way needle roller bearing, as taught by Adams, in order to provide compact and light weight one-way transmission of power from the crankshaft to the drive wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendley, Liu, Noda, and Sakai teach compact pedal and motor powered transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/